Appellant was convicted of burglary, his punishment being assessed at three years confinement in the penitentiary.
There are no bills of exception in the record, nor were any exceptions reserved to the charge. The charge is criticised, however, in the motion for new trial, but nothing is presented of such a nature as could bring in review the court's action. There is no error fundamental in its character mentioned. It is contended that the evidence is not sufficient. The State's case places appellant in such relation to the burglary that the jury was justified in reaching the conclusion that he assisted in the burglary, and if he did not enter the house, was present aiding and encouraging those who went in. He took the stand and testified in his own behalf. Even under his testimony we think the facts are sufficient to show that he was a principal.
The judgment will be affirmed.                      Affirmed. *Page 87